          Case 1:18-cv-10763-IT Document 20 Filed 10/24/18 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS



 NATIONAL CONSUMER LAW CENTER,

          Plaintiff,
                                                   Civil Action No. 18-10763-IT
          vs.



 UNITED STATES DEPARTMENT OF
 EDUCATION,

          Defendant.




                                             ORDER


       In light of the parties' joint status report, it is hereby ORDERED that the parties shall file

a joint status report by December 7, 2018, concerning the status of the case and proposing a

schedule for further proceedings.



Dated: /Qj2l-fjZO I                                   Indira Talwani
                                                      United States District Judge
